DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected. Election was made without traverse in the reply filed on 12 April 2022. Claims 1-9, 17, 19, and 20 with Figs. 1-7 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a hole located on an upper section of the footwear” as recited in claim 1 line 14 must be shown or the feature is canceled from the claim. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a metal swivel clasp in Fig. 5 and attachment piece in Figs. 3 & 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term Chicago rivet in paragraph [0006] page 2 lines 3 and 5, paragraph [0007] page 2 line 11, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology- rivet.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
In paragraph [0036] line 3, “use” should read “used”; 
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 line 2, “an attachment piece” should read “the attachment piece”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “an attachment means”. Claim 19 lines 3-5 sets forth the recitation “an attachment means…adapted to be attached to at least the attachment mechanism and system”, which invoked 112f because it recites a means plus function without sufficient structure in the claim.
For claim 19, the corresponding/equivalent structure is defined on page 3 lines 8-9 of the specifications, where the attachment means is a metal swivel clasp or a magnetic snap system.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 7 is rejected as being indefinite or failing to particularly point out and distinctly claim which structure “constitutes an aesthetic component”, as recited in lines 1-2. Many elements in the claimed invention can have aesthetic components; applicant is respectfully advised to provide what structure constitutes an aesthetic component. For the purposes of examination, the aesthetic component is considered as an ornament.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Application Publication 2012/0192460 A1) in view of Schwartz (US Application Publication 2016/0157559 A1).
Regarding claim 1, Barnhart discloses an attachment mechanism and system for a footwear (tubular sock 200,180), comprising: 
a loop at one end (see annotated Fig. 2A below of a loop element); 
and a metal ring inserted in the loop (Fig. 2A, a metal ring 230 is inserted in the loop). 


    PNG
    media_image1.png
    600
    411
    media_image1.png
    Greyscale

Barnhart fails to directly disclose a planar elongated loop element having a loop at one end, a rivet at a section of the other end, and wherein the rivet is adapted to be received in a hole located on an upper section of the footwear.  
However, Schwartz teaches a shoe with attachment devices comprising a planar elongated loop element having a loop at one end (Figs. 6 & 8, where connection mechanism 120 forms a loop with strap 126), a rivet at a section of the other end (para. [0025], where male half 122 can be a rivet fastener), and wherein the rivet is adapted to be received in a hole located on an upper section of the footwear (para. [0022] & [0025], Figs. 6 & 8, where female half 124 is connected to the upper of shoe 100; the rivet fastener is seen to be securely fixed in a hole of the upper).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to substituted the loop and loop attachment of Barnhart with the planar elongated loop element comprising a rivet for attachment to the upper by a hole taught by Schwartz, as a simple substitution of one well known type of loop structure and attachment for another, in order to yield the predictable result of providing a loop that is securely attached to the upper. Further, such a modification provides a loop that allows a wider range of motion for the metal ring and other attached ornaments and, a rivet which allows a user to easily remove and connect ornaments for the shoe.
Regarding claim 2, Schwartz further teaches wherein the loop element is made of a flexible or foldable material (Fig. 6 of Schwartz shows a folded strap 126 to connect at the rivet fastener).  
Regarding claim 3, Schwartz further teaches wherein the rivet is made of a metallic material (para. [0025] of Schwartz).  
Regarding claim 5, Schwartz further teaches wherein the loop element and the rivet are made of a same flexible material (para. [0025] of Schwartz, where connection mechanisms 120 can be made of metal, plastic, or other materials; strap 126 is send to fold in Fig. 6 of Schwartz and, therefore, flexible; para. [0029] of Schwartz also states that materials used can be modified, which broadens the strap material), optionally the loop element and the rivet form a one-piece unit (Fig. 8 of Schwartz, where the rivet and loop element are connected and seen as one piece).  
Regarding claim 6, Schwartz further teaches wherein the loop element and the rivet are detachably or fixedly attached (para. [0022] of Schwartz).  
Regarding claim 7, Barnhart further discloses which constitutes an aesthetic component to the footwear (Barnhart, jewelry items 260).  
Regarding claim 8, Barnhart further discloses at least one other aesthetic component detachably or fixedly attached to the ring (para. [0020] of Barnhart, where one or more jewelry items can be connected).  
Regarding claim 9, Barnhart further discloses wherein the footwear is a sandal or a regular shoe (180).  
Regarding claim 17, Barnhart further discloses optionally the footwear is a sandal or a regular shoe (180).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Application Publication 2012/0192460 A1) and Schwartz (US Application Publication 2016/0157559 A1), in further view of Lovejoy (US Patent No. 5,487,293).
Regarding claim 4, the combination of Barnhart and Schwartz fails to directly disclose wherein the rivet is a Chicago screw rivet.  
However, Lovejoy teaches a rivet fastener, wherein the rivet is a Chicago screw rivet (col. 18 line 60).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rivet of Schwartz with the  Chicago rivet taught by Lovejoy, as a simple substitution of one well known type of rivet for another, in order to yield the predictable result of securing the rivet to the upper so that the ornaments do not easily release .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart (US Application Publication 2012/0192460 A1) and Schwartz (US Application Publication 2016/0157559 A1), in further view of Chung (US Application Publication 2008/0141499 A1).
Regarding claim 19, the combination of Barnhart and Schwartz discloses the invention of claim 1. The combination further discloses a kit (Fig. 2A of Barnhart shows fastening components to attach jewelry items 260) where comprising: 
the attachment mechanism and system as defined in claim 1 (see annotated Fig. 2A above of Barnhart drawing to the loop connecting to a metal ring and jewelry items as shown in claim 1); and an attachment piece (Fig. 2A of Barnhart, cuff 210), and optionally another aesthetic component (Barnhart, jewelry items 260) adapted to be attached to at least the attachment mechanism and system (Fig. 2A of Barnhart).  
Barnhart and Schwartz fail to directly disclose an attachment means. 
However, Chung teaches an attachment means (hook body 11 and swivel head 12 of Chung).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the clasp of Barnhart with the  metal swivel clasp taught by Chung, as a simple substitution of one well known type of clasp for another, in order to yield the predictable result of providing a detachable securing mechanism that allows a user to change out ornaments as desired, for aesthetic purposes. 
Regarding claim 20, the combination of Barnhart and Schwartz discloses the invention of claim 1. The combination further discloses a kit (see annotated Fig. 2A above of Barnhart drawing to the loop connecting to a metal ring and jewelry items as shown in claim 1) comprising: 
the attachment mechanism and system as defined in claim 1 (see annotated Fig. 2A above of Barnhart drawing to the loop connecting to a metal ring and jewelry items as shown in claim 1); and an attachment piece (Fig. 2A of Barnhart, cuff 210), a clasp (Barnhart, clasp 250), and optionally another aesthetic component (Barnhart, jewelry items 260) adapted to be attached to at least the attachment mechanism and system (Fig. 2A of Barnhart).
Barnhart and Schwartz fail to directly disclose a metal swivel clasp and/or a magnetic snap system. 
However, Chung teaches a metal swivel clasp and/or a magnetic snap system (Fig. 5 and para. [0004]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the clasp of Barnhart with  the  metal swivel clasp taught by Chung, as a simple substitution of one well known type of clasp for another, in order to yield the predictable result of providing a detachable securing mechanism that allows a user to change out ornaments as desired, for aesthetic purposes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732